DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The reference number "55" in Figures 1 and 2 are pointing two different places.  
Figure 5 includes two of the reference numbers "24", which are pointing at two different places.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: 
The present specification does not have section headings.  
Page 3, line 9, the first occurring abbreviation "DC" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  The examiner advises the applicant to change any other abbreviation in the specification the same amendments.
Page 6, line 15, the examiner suggests the applicant to change "The portion 16" to -- The second portion 16 --.
Page 6, line 17, the examiner suggests the applicant to change "the portion 13" to -- the first portion 13 --.
Page 6, line 18 describes, "a main part 56".  However, lines 19-21, 25, and 34 describe "the reusable main part 56", but the reset of the specification describes, "the main part 56".  The applicant should use the same terminology
Page 6, line 21, the examiner suggests the applicant to change "The cartridge housing 58" to -- A cartridge housing 58 -- because the reference number 58 is described first time on the line 21.   
Page 6, line 24, the examiner suggests the applicant to change "a cartridge 21" to -- the cartridge 21 -- because line 16 already described "a cartridge 21".
Page 8, line 6 describes, "an atomizer 48".  However, Page 8, lines 34 and Page 9, lines 1-6 describes, "the atomizer/dosing means 48", "the open-jet dosing means 48", or "the atomizer 48".  The applicant should use the same terminology for the same element consistently throughout the specification for clear understanding.
In Page 9, it seems that "the heating element 36" in line 18 should be -- a heating element 36 -- because this heating element is describe in line 18 for the first time and "a heating element 36" in lines 31-32 should be -- the heating element 36 --.  
Page 9, line 29, it seems that "the heating element 25" should be -- the heating element 36 --.  
Page 10, line 6, the examiner suggests the applicant to change "The electric heating element 36" to -- The heating element 36 --.
Page 11, lines 1-2, the examiner suggests the applicant to change "the evaporator chamber 24" to -- the chamber 24 --.  The applicant should make the same change throughout the specification for consistency.
Page 11, line 3, the examiner suggests the applicant to change "the hole 37" to -- the outlet hole 37 -- because Page 10, line 34 describes, "An outlet hole 37".  
Page 11, line 29 and 31, the examiner suggests the applicant to change "the heating plate 36" to -- the heating element
Page 12, line 2, the first occurring abbreviation "pH" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Page 12, line 4, the examiner suggests the applicant to change "the inlet opening 31" to -- the air inlet opening 31 --.  
Page 12, line 32, the examiner suggests the applicant to change "the cigarette product 10" to -- the cigarette device 10 --.
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRONIC CIGARETTE PRODUCT AND CARTRIDGE HAVING A MICROSYSTEM UNIT ADDING DEVICE.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, line 9 recites, "an electrical energy store".  However, claim 25 simply introduced this electrical energy store without reciting how the electrical energy store is structurally related with other elements recited in claim 25 and what the electrical energy store does.  
Claim 27, line 3 recites, "the cartridge comprises an electrical unit".  It is not clear what this electrical unit does since claim 27 do not recite how this electrical unit is structurally related with all the elements in claim 25.  
Claim 29, line 5 recites, "0.5" without a unit of a length dimension.  Therefore, it is not clear how long "0.5" is.  
Claim 37 recites the limitation "the heat output" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37, lines 2-3 recite, "the heat output of the electric heating element can be controlled and/or regulated to a defined desired temperature".  It is not clear what or how the heat output is controlled and/or regulated. Claim 42 has the same problem as claim 37.
Claim 44, line 2 recites, "a liquid tank or atomizer".  First, claim 25, line 8 also recites, "a liquid tank".  Therefore, it is not clear whether the liquid tanks of claim 25 and 44 are the same liquid tank or two different liquid tanks.  Second, the atomizer of claim 44 does 
In claim 47, "a communication interface" do not have any structural relationship with all the elements recited in claim 25. 
Claim 48, lines 5-6 recites, "the adding device takes liquid from the liquid tank and produces vapor and/or aerosol from the liquid".  It is not clear how the adding device produces vapor and/or aerosol from the liquid because claim 48 only identify a device to be an adding device, but does not recite what structure or component that this adding device has that can produce vapor and/or aerosol from the liquid.    
Claim 48, line 7 recites, "an air flow" without reciting where this air flow came from.  Also, it is not clear whether the vapor and/or aerosol being added to the air flow inside the cartridge or the air flow outside the cartridge.  
The last line 8 of claim 48 recites, "the adding device comprises a microsystem unit".  It is not clear what kind of microsystem unit that this adding device is since it is common knowledge that many different kinds of microsystem units exist in the world.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 30-31, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katase (US Patent Application Publication No. 2005/0067503 A1).
Katase discloses an electronic cigarette product 1 comprising: (claims 25 and 48) a housing 2, wherein the housing 2 comprises: a mouth end 7; and  at least one air inlet opening 6; an air channel 3 that extends in the housing 2 between the at least one air inlet opening 6 and the mouth end 7; a liquid tank 212; an electrical energy store 26; and an adding device 14 and 18, wherein the adding device 14 and 18 is connected to the liquid tank 212 (see Paragraph [0093]), wherein the adding device 212 takes liquid from the liquid tank 212 and produces vapor and/or aerosol from the liquid, and wherein the adding device 14 and 18 adds the vapor and/or aerosol to an air flow flowing in the air channel 3 (see Fig. 2).  Although Katas does not state the adding device 14 and 18 comprising a microsystem unit, the adding device 14 and 18 is a microsystem unit because the Paragraphs [0074] and [0078] describe the a droplet receiving plate 181 of an atomizing means 18 is a micro heater.  Therefore, (claims 30-31) the adding device 14, 18 inherently comprising a microsystem unit that also comprises the atomizer 18.

Claims 25-28, 30-31, 37, 44, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collett et al (US Patent Application Publication No. 2014/0060554 A1).
Collett discloses an electronic cigarette product 10 comprising: (claims 25 and 48) a housing 15, wherein the housing 15 comprises: a mouth end 11; and at least one air inlet opening claim 26) a replaceable unit 90, wherein the liquid tank 205 and the adding device 50 are connected in the replaceable unit 90; and wherein (claims 30-31) the adding device, which is the microsystem unit, comprises an atomizer 800, and wherein the atomizer 800 atomizes the liquid into droplets (see Paragraph [0116]).
Regarding claims 27 and 28, Collett discloses the replaceable unit 90 being a cartridge, and wherein the cartridge 90 can have an electrical unit and an information store for storing information and/or parameters relating to the cartridge (see Paragraph [0056], lines 13-16).
Regarding claim 37, Collett discloses that the heat output of the electric heating element can be controlled and/or regulated to a defined desired temperature (see Paragraph [0055]).
Regarding claim 44 reciting, "a liquid tank or atomizer is provided in the form of a liquid-on-chip device", Figure 8 of Collett shows the atomizer 800 provided in the form of a liquid-on-chip device (Also, see Paragraph [0119]).  

Claim(s) 25, 30-31, 35-36, 44, and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tu (US Patent Application Publication No. 2016/0007653 A1).
claims 25 and 48) a housing 201, wherein the housing 2 comprises: a mouth end 211; and  at least one air inlet opening 209; an air channel (not labeled, see Paragraph [0064]) that extends in the housing 201 between the at least one air inlet opening 209 and the mouth end 211; a liquid tank 203; an electrical energy store 202; and an adding device 14, wherein the adding device 206 is connected to the liquid tank 203, wherein the adding device 206 takes liquid from the liquid tank 203 and produces vapor and/or aerosol from the liquid (see Fig. 2), and wherein the adding device 206 adds the vapor and/or aerosol to an air flow flowing in the air channel (see Fig. 2).  In Paragraph [0001], Tu discloses that (claims 30-31 and 35-36) the adding device is a MEMS vaporizer 101, 206, which is a microsystem unit and which is also an evaporator because the vaporizer evaporates liquid from the liquid tank 203 with an electric heating element 105 (see Fig. 1).
Regarding claim 44 reciting, "a liquid tank or atomizer is provided in the form of a liquid-on-chip device", Figure 1 of Tu shows the atomizer 101 provided in the form of a liquid-on-chip device (Also, see Paragraph [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Katase, Tu, or Collett et al.  
Claim 29 recites that the housing is substantially rod-shaped, and wherein a ratio of a greatest length of the microsystem unit in a length dimension of the housing to an average diameter of the housing in a region of the adding device is less than 0.5.
While Katase, Tu, or Collett disclose the housing is substantially rod-shaped, Katase, Tu, or Collett do not disclose the ratio recited in claim 29.  
On the other hand, a person having ordinary skill in the art knows that electronic cigarette products have many different shapes and sizes.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic cigarette product taught by Katase, Tu, or Collett such that it would have the ratio between the housing and the microsystem unit as taught by the instant invention because it only deals with changing size since the electronic cigarette products have many different shapes and sizes.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Katase or Tu in view of Zhu (US Patent Application Publication No. 2015/0374039 A1).
Claim 43 recites, "the liquid tank comprises at least one flexible pouch".  However, both Katase and Tu do not disclose the liquid tank being at least one flexible pouch.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify a liquid tank taught by either Katase or Tu such that it would have made with a flexible pouch as taught by Zhu because whether the liquid tank is made with a rigid pouch or a flexible pouch, the basic function of the liquid tank for holding liquid does not change.  

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Katase or Tu.
Claims 45 and 46 recite a plurality of adding devices arranged in parallel.  Although, Katase and Tu only disclose one adding device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the adding device taught by either Katase or Tu such that it would have a plurality of adding devices as taught by the instant invention because if a person having ordinary skill in the art would know how to make one adding device, then the person can make a plurality of adding devices because making the plurality of adding devices only deals with a duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katase, Tu, or Collett et al in view of Alarcon et al (US Patent Application Publication No. 2011/0265806 A1).

While Katase, Tu, or Collett do not disclose a communication interface for external communication, Alarcon discloses an electronic cigarette product 100 comprising a communication interface 136' for external communication in order to send usage data, system diagnostics data, system error data, and/or the like to the pack 200, the computer 320, and/or the like (see Paragraph [0054]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify modify the electronic cigarette product taught by Katase, Tu, or Collett such that it would have a communication interface for external communication as taught by Alarcon in order for the electronic cigarette product to send usage data, system diagnostics data, system error data, and/or the like to an external device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/


/Hae Moon Hyeon/Primary Examiner, Art Unit 2896